DETAILED ACTION
The current Election Restriction Requirement replaces the Election Restriction requirement mailed 1/29/2021.
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I: Claims 52-70 are drawn to a gastro retentive dosage forms.

Group II: Claim 71 is drawn to a method of treating myasthenia gravis. 

Group III: Claim 72 is drawn to a method for reducing GI side effects. 

As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), “the international application shall relate to one invention only or to a group of inventions so liked as to form a single general inventive concept.” Moreover, as stated in PCT Rule 13.2, “where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features." Furthermore, Rule 13.2 defines "special technical features" as "those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art."
I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: there is no special technical feature because Ramtoola et al. (US 2004/0190086) disclose gastro-retentive dosage forms comprising a tablet comprising active agent, a binder, a gas-generating agent and water-permeable membrane surrounding the tablet (para 007-008, 0019-0020, claims 1 and 5). Ramtoola disclose core further comprising hydrophilic swelling agents such as HPMC. 
Pyridostigmine as active agent and immediate release layer are not disclosed however, Dudhara et al. (US 2004/0180088) disclose gastric retention controlled drug delivery systems comprising controlled release core comprising a drug, a highly swellable polymer and gas generating agent said core being capable of swelling and achieving flotation and a rapidly releasing coat composition comprising the same drug as in the core. Dudhara et al. teach gastro retention controlled drug delivery system can be designed such that a large part of the drug is present in the core, and is available as controlled release, while a small part is present in the coat and available for immediate release where the coat comprises hydroxypropylmethylcellulose. Examples of cholinesterase inhibitors include pyridostigmine (para 0048). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include the immediate release layer comprising a smaller amount of pyridostigmine and overcoat for providing biphasic release. Both polyvinyl alcohol and ammonio methacrylate copolymers (Eudragit RS and Eudragit RL) are suitable polymeric material for forming permeable membrane for use in membrane controlled . 
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Election of Species
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.           
The species are as follows:
1) Applicants must elect a specific dosage form and structure and define all ingredients. 
2)  Applicants must elect if pellet or tablet. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
The claims are deemed to correspond to the species listed above in the following manner: All claims are generic.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: the species . 
Pyridostigmine as active agent and immediate release layer are not disclosed however, Dudhara et al. (US 2004/0180088) disclose gastric retention controlled drug delivery systems comprising controlled release core comprising a drug, a highly swellable polymer and gas generating agent said core being capable of swelling and achieving flotation and a rapidly releasing coat composition comprising the same drug as in the core. Dudhara et al. teach gastro retention controlled drug delivery system can be designed such that a large part of the drug is present in the core, and is available as controlled release, while a small part is present in the coat and available for immediate release where the coat comprises hydroxypropylmethylcellulose. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include the immediate release layer comprising a smaller amount of pyridostigmine and overcoat for providing biphasic release. Both polyvinyl alcohol and ammonio methacrylate copolymers (Eudragit RS and Eudragit RL) are suitable polymeric material for forming permeable membrane for use in membrane controlled dosage forms which can be made by preparing the core, and coating with membrane (see Devane et al. 2005/0090554 paras 0116-00126). 



The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103 (a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to addition species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615